Robert L. Sterup

BROWN LAW FIRM, P.C.
315 North 24" Street

P.O. Drawer 849

Billings, MT 59103-0849
Tel. (406) 248-2611

Fax (406) 248-3128
rsterup@brownfirm.com
Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

CAPITOL SPECIALTY INSURANCE ) Cause No.: CV 17-54-SPW-TJC
CORPORATION,

SECOND DECLARATION OF
Plaintiff, HANNAH STONE, Esq.

Counter-defendant,
VS.

BIG SKY DIAGNOSTIC IMAGING,
INC.,

Defendant/
Counterclaimant

 

I, Hannah Stone, pursuant to 28 U.S.C. § 1746, declare as follows:

1. I am over the age of 18 and competent to be a witness in this case.

2. This Declaration is in Rebuttal to Capitol Security Insurance
Corporation’s (hereafter “CSIC”) January 10, 2020 expert report of Mr. Calvin

Stacey, as well as affidavits of Mr. Harlan Westgate dated March 20, 2019, April

Second Declaration of Hannah Stone, Esq. Page 1
17, 2019, and May 13, 2019.

3.

I respectfully disagree with the characterization of the underlying

Harby case as posing more complexity than those cases typically seen by attorneys

who routinely practice medical malpractice defense. It remains my opinion that

the amount and character of time and services rendered by the Crowley firm

exceeds that reasonably necessary to defend the matter, as demonstrated by the

following:

A.

Based on my review of the Complaint and Big Sky Diagnostic
Imaging’s (hereafter “BSDI”) Responses to Discovery, the
investigation by the Food and Drug Administration (“FDA”) which
resulted in the loss of BSDI’s American College of Radiology
accreditation occurred in 2013, and was thus completely concluded by
the time the Crowley firm became involved in BSDI’s defense. BSDI
was required to cease performing mammography on January 31, 2014.
Nevertheless, the Crowley firm’s invoices reflect substantial time and
expense was devoted to researching and analyzing FDA procedures,
testing protocol, regulations and “issues,” despite the fact that the
administrative proceeding was closed prior to the Harby case being

filed.

Second Declaration of Hannah Stone, Esq. Page 2
° B. The Crowley firm’s invoices further reflect significant time and
expense was devoted to “research” and/or “analysis” of issues that
were never raised. Topics included piercing the corporate veil,
agency, punitive damages, and spoliation, all areas of Montana law
that an experienced practitioner is familiar with. While it is the role of
defense counsel to be aware of potential collateral issues, devoting
significant time to analysis and research of unraised claims neither
furthered the case nor was necessary for the defense based on claims
advanced by the Harbys.

C. Another example is that while CSIC argues that it was reasonable and
necessary to devote numerous hours to reviewing, analyzing,
researching, summarizing and reporting on BSDI’s medical
equipment, its June 30, 2017 Response to Request for Admission
Number 9 confirms BSDI was “unaware of any errors relating to Mrs.
Harby’s Sept. 9, 2013 mammogram or ultrasound due to equipment.”
Since this defense was not a primary focus, the time and expense
devoted to equipment issues warrants reduction.

D. These are some examples that support my opinion that substantial

time and resulting expense was devoted to analyzing issues, case

Second Declaration of Hannah Stone, Esq. Page 3
strategy and legal research that was not legally necessary to defend
BSDI in the pending matter. Therefore, 542.4 hours, or $1 13,830.95,
in fees devoted to analysis, strategy and research merits a downward
adjustment, as does 143.5 hours, or $29,212.50, devoted to reporting
such issues to CSIC.

4. —_ J also disagree that ample time was necessary to analyze, review and
report on other patients and the potential of class claims as referenced by Mr.
Westgate and Mr. Stacey. As discussed infra, BSDI ceased mammography
services on January 31, 2014, and thus the 3-year statute of limitations would have
run by January 31, 2017, which was exhausted two weeks before the Crowley law
firm filed BSDI’s Answer on February 15, 2017. Further, the FDA required BSDI
to “notify at-risk patients and their referring healthcare providers about the
problems at your facility no later than March 6, 2014.”' Therefore, by at least
March of 2017, the Crowley firm should have known that additional claims or a
class action had not been filed, and to the extent those claims were contemplated,
their focus could remain on the Harby claim. The amount of services rendered
towards phantom claims exceeded what was reasonable and necessary under the

circumstances, thus supporting a downwards adjustment.

 

I BSDI’s Responses to Plaintiff's First Discovery Requests, p 15 (June 30, 201 7)

Second Declaration of Hannah Stone, Esq. Page 4
5.  Irespectfully disagree with Mr. Westgate and Mr. Stacey’s opinions
that the Harby claim presented the likelihood of a verdict in excess of $1 million
dollars. At the outset, unlike the majority of delayed diagnosis claims, Ms.
Harby’s treatment was thankfully successful, as opposed to the majority of these
cases where the result is death. Her damages were therefore anchored by the delay
and intervening treatment, some of which would have been medically necessary
had the diagnoses been made earlier. While I do agree that Montana’s medical
malpractice damage cap is ripe for a constitutional challenge, the facts in the
Harby matter made this outcome unlikely. Therefore, the potential verdict or
settlement amount does not, in my opinion, reflect the fees incurred by the
Crowley firm. This is even more apparent when Plaintiff was willing to dismiss
BSDI without payment.

6. I respectfully disagree that the professional skill and experience of the
Crowley attorneys justified the type of fees incurred in this matter. One prime
example of this distinction is how the volumes of materials (18 banker boxes) were
handled by the two defense firms. It is not uncommon for experienced litigators to
be provided boxes, rooms or even basements of unsorted and wide ranging
documents, records, manuals, etc. at the outset of a case. It is the role of counsel to

identify the scope and relevance of such documents, and formulate a plan to

Second Declaration of Hannah Stone, Esq. Page 5
efficiently and economically organize and thus focus on documents that are

necessary in the pending matter.

A.

As evidenced by the billing records of Browning, Kaleczyc, Berry &
Hoven (hereafter “BKBH”) and Crowley, both firms received scanned
and printed copies of the banker box documents on May 10, 2017.
Billing entries indicate that BKBH spent 22.9 hours, or $3,937.50 in
fees, for reviewing and sorting through the materials, whereas the
Crowley firm’s entries reflect 195.6 hours, or $29,439.00 in fees, were
incurred for review, analysis and “management” of the same volume
of records during the same time period. To wit, both defendants
responded to discovery requests on June 30, 2017, after receiving the
documents. BKBH’s invoices demonstrate that Mr. Hoven’s skill and
expertise resulted in an efficient and cost-effective management of the
18 banker boxes of documents. By comparison, the Crowley fees
exceed those reasonably incurred to address the same set of materials.
Another example that illustrates the efficiency of experienced counsel
relates to discovery. The Crowley firm incurred 283.4 hours, or
$49,642.50, for discovery. I have reviewed a copy of the highlighted

entries comprising of time devoted to review, analysis, summarization

Second Declaration of Hannah Stone, Esq. Page 6
7.

and preparation of discovery by the Crowley firm. This is in addition
to the reports issued to CSIC (143.5 hours, or $29,212.50) and review
of medical records/chronology (198.5 hours or $24,721.00), which
contain redundant entries for summarization, analysis and strategy of
the same categories of information. Further, BSDI only provided
responses to one set of discovery compromising of 21 pages, which,
upon review, fails to justify the amount of fees incurred. Given the
claims and information available, BKBH more efficiently and
economically compiled, summarized and dealt with the same set of
documents, demonstrating a reduced time and expense was
appropriate under the circumstances.

Finally, based on the Affidavit filed by Dr. Jesse Cole, I understand

CSIC alone reviewed and approved the Crowley invoices, despite the fact that the

instant action had been filed on May 3, 2017, and sought recoupment of such fees.

It is my opinion that the failure to advise BSDI of the mounting fees and costs left

it at a significant disadvantage, as it could have approached the Harbys much

earlier for a “cost of defense” or “nuisance value” settlement that would have

achieved the same result at a significantly reduced cost, especially given the claim

was ultimately dismissed with no payment made by CSIC or BSDI. It is further

Second Declaration of Hannah Stone, Esq. Page 7
concerning that while Mr. Westgate was aware of the increasing costs, potentially
through the 143.5 hours, or $29,212.50, in “reporting” fees, the client was not
routinely informed and updated about the mounting bills to which it was being
exposed. This facet alone merits a downward adjustment to BSDI’s reasonable
expectation of defense costs.

8.  Inconclusion, it is my opinion that the time and fees shown in the
Crowley firm’s invoices were unnecessary to achieve the results secured, and
exceed the amount that was necessary for the defense of BSDI in the Harby matter.
The billing statements of Mr. Hoven and the BKBH firm more accurately reflect
the type of fees reasonable and necessary as demonstrated by the Plath factors. It

is my opinion that the fees requested merit a downward adjustment to 762.3 hours,

 

or $138,954.50.
DATED this \V aay of January, 2020. ft
4 Yi
L
uot
i mae
Hannah Stohe, Esq.

Second Declaration of Hannah Stone, Esq. Page 8
